DETAILED ACTION
DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ amendment of the claim, filed on 09/08/2022, in response to the rejection of claims 1-20 from the non-final office action (06/09/2022), by amending claims 1, 8, 11, and 19 and cancelling claim 20 is entered and will be addressed below.

Claim Interpretations
The “an alignment state” in claims 7 and 18 is considered as the state of the leveling sensor deviation from the horizontal plane. It is not the state of leveling sensor itself, as the leveling sensor is rigid, it is always align with itself. Note the “alignment state” is not linked to what it is being aligned to. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US 20070022832, hereafter ‘832), in view of Hyakudomi (US 20020044864, hereafter ‘864).
‘832 teaches some limitations of:
Claim 11: the processing system 100 includes a central transfer chamber 112, one or more process chambers 114 (Figs. 2A-2B, [0034], 4th sentence, the claimed “A substrate processing apparatus, comprising: - 28 –a chamber to provide a space for processing a substrate”);
 The process chamber 114 generally has chamber walls 270, a substrate lift mechanism 272, a substrate support structure 274 (Figs. 7A-B, [0054], 3rd sentence), The substrate support structure 274 generally includes a chuck 294 for supporting a substrate and mounted on a lift rod 296 for raising and lowering the substrate support structure 274 (Figs. 7A-B, [0056], the claimed “a substrate plate within the chamber and on which the substrate is seatable”);
The substrate lift mechanism 272 generally has lift pins 292 for supporting a substrate (not shown) and mounted on an arm 290 which is, in turn, mounted on a lift rod 288 for raising and lowering the substrate lift mechanism 272 ([0055]), To determine the inclination and movement of the substrates without shutting down the system 100 for a significant period of time and opening up the system 100 to expose the interior of the system 100 to potential contamination, a sensor device 200 (FIG. 3) is entered into the system 100 from a pod loader 122 and transferred through the system 100 in a manner similar to the manner that the system 100 handles the substrates, i.e. production substrates, that are to be processed ([0035], 4th sentence, i.e. substrate is at the position of sensor device 200 during processing, the claimed “a plurality of lift pins protruding from within the substrate plate and directly contacting the substrate to be processed, the plurality of lift pins being configured to move upwardly and downwardly”);
The sensor device 200 generally includes a support platform 202 and several electronic devices, such as an inclinometer 204, an accelerometer 206, a directional compass 208, an analog to digital (A/D) converter 210, a transmitter 212, a power source 214 and a switch 216 (Fig. 3, [0035], 2nd last sentence), The blade 244 passes between the lift pins 292 when the lift pins 292 support the substrate. The substrate lift mechanism 272 handles the sensor device 200 in the same manner as it handles a substrate. In this manner, the sensor device 200 is passed from the substrate handler 116 to the substrate lift mechanism 272 (Figs. 7A-B, [0055], last two sentences, see Fig. 6 for robot blade 244, the claimed “a leveling sensor configured to be loadable in the chamber on the plurality of lift pins that protrude from the substrate plate”);
If the controller processes the data from the sensor device 200 while the sensor device 200 is moving through the system 100, then misalignments, improper inclinations or other irregularities may be determined almost immediately and corrective action may be taken by the operator ([0065], the claimed “a controller configured to calculate an inclination of a plane of the plurality of lift pins with respect to a horizontal reference plane based on sensing values from the leveling sensor and to output a lift pin control signal”), particularly each substrate support structure, be set as near to level as possible ([0006], 3rd sentence, the claimed “for leveling the plurality of lift pins in a horizontal plane”); 
Both the substrate lift mechanism 272 and the substrate support structure 274 can be individually adjusted from outside the process chamber 114 by manipulating the mechanisms (not shown) that support and operate the lift rods 288, 296 to tilt or swivel the lift rods 288, 296, and thereby, change the inclination of the lift pins 292 or chuck 294, respectively ([0057], 2nd sentence, the claimed “and a lift pin driver configured to move the plurality of lift pins according to the lift pin control signal”).  

Note the tile or swivel is a spherical coordinate.

‘832 does not teach the other limitations of:
Claim 11: (the plurality of lift pins being configured to) independently (move upwardly and downwardly),
(a lift pin driver configured to) independently move each lift pin of (the plurality of lift pins by) travel distances (according to the lift pin control signal), 
wherein the plurality of lift pins includes first to third lift pins and the lift pin driver include first to third drivers that move the first to third lift pins independently according to first to third lift pin control signals respectively, 
wherein when the leveling sensor is loaded into the chamber to perform a leveling process of the plurality of lift pins and the first to third lift pins are raised to support the leveling sensor, the controller calculates final travel distances of the first to third lift pins for leveling the inclined plane to the horizontal plane and outputs first to third lift pin control signals in proportion to the calculated final travel distances to first to third drivers respectively, and 
wherein when it is determined that the plane of the first to third lift pins which have been moved according to the first to third lift pin control signals is within a horizontal reference range, the controller controls such that the first to third lift pins are lowered to terminate the leveling process.  
Claim 15: wherein the travel distances of the plurality of lift pins are distances in a vertical direction from the horizontal plane.  


‘864 is analogous art in the field of Method Of Delivering Target Object To Be Processed, Table Mechanism Of Target Object And Probe Apparatus (title), the method of manufacturing a semiconductor device comprises various steps starting with the step of forming a film on a target object to be processed, e.g., a semiconductor wafer, and ending in the step of inspecting the semiconductor device produced ([0005]). ’864 teaches that three lift pins 20A-20C, vertically moved on the upper surface of the table 15D (Fig. 6, [0007]), Another example as to the delivery of the wafer W between the loader chamber 11 and the prober chamber 12 will now be described with reference to FIGS. 4A to 4G in respect of the probe apparatus 10 to which the technical idea of the present invention is applied. As shown in FIG. 4A, the pincette 13 supporting the wafer W is moved from the loader chamber 11 into the prober chamber 12. In accordance with the movement of the pincette 13, the three lift pins 20 are caused to project upward from the upper surface of the table 15. In this embodiment, the two lift pins 20A and 20B are arranged on the side of the pincette 13, and the other lift pin 20C is arranged on the opposite side. Each of these lift pins is individually moved up and down by the driving mechanism 15A. When the pincette 13 is moved through the clearance between the two lift pins 20A and 20B so as to reach a region right above the table 15, the wafer W is in a position to be delivered onto the three lift pins. Under this state, it is possible for the three lift pins 20 to be moved upward to the same height from the table ([0063]), The lift pin driving mechanism is controlled by a control device 15B. It is possible to arrange the three lift pins 20 equidistantly on a circle in a central portion of the table 15 ([0049], 5th-6th sentences), At least one lift pin positioned on the side of the pincette is made longer and positioned higher than the other lift pins so as to permit the wafer W to be supported above the table in an inclined manner (abstract, similar to Applicants’ Fig. 9).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the leveling mechanism by tilting or swiveling the lift rods 288, 296 of ‘832 with three individually controlled vertical moving lift pins, as taught by ‘864, for the purpose of permit the wafer W to be supported above the table in an inclined manner, as taught by ‘864 (abstract). Note to control the level according to ‘832 using the individually controlled vertical moving lift pins of ‘864 would have all the newly added processing steps.

	The combination of ‘832 and ‘864 further teaches the limitations of:
Claims 16-17: particularly each substrate support structure, be set as near to level as possible (‘832, [0006], 3rd sentence, the claimed “wherein the controller is configured to calculate final travel distances of the plurality of lift pins such that heights of the plurality of lift pins converge on an average height of the plurality of lift pins” of claim 16, travel distance due to individual controlled vertically moving lift pins of ‘864, and “wherein the controller is configured to calculate the final travel distances by subtracting a mean value of the plurality of lift pins from the travel distances respectively” of claim 17 obvious as the least total movement of all pins to level).  
	Claims 18-19: the inclination of each of the support structures must be very closely aligned and leveled, and the movement of the support structures and substrates must be smooth. To determine the inclination and movement of the substrates without shutting down the system 100 for a significant period of time and opening up the system 100 to expose the interior of the system 100 to potential contamination, a sensor device 200 (FIG. 3) is entered into the system 100 (‘832, [0035], 3rd-4th sentences, the claimed “wherein the controller is configured to determine an alignment state of the leveling sensor on the substrate plate” of claim 18 and “wherein the controller is configured to determine whether a plane of the leveling sensor is parallel with a plane of the substrate plate in order to select the alignment state of the leveling sensor” of claim 19).  
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over ‘832 and ‘368, as being applied to claim 11 rejection above, further in view of Hage et al. (US 20180283048, hereafter ‘048). Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over ‘832, in view of ‘368 and ‘048.
‘832 teaches some limitations of:
Claim 1: the processing system 100 includes a central transfer chamber 112, one or more process chambers 114 (Figs. 2A-2B, [0034], 4th sentence, the claimed “A substrate processing apparatus, comprising: a chamber to provide a space for processing a substrate”);
 The process chamber 114 generally has chamber walls 270, a substrate lift mechanism 272, a substrate support structure 274 (Figs. 7A-B, [0054], 3rd sentence), The substrate support structure 274 generally includes a chuck 294 for supporting a substrate and mounted on a lift rod 296 for raising and lowering the substrate support structure 274 (Figs. 7A-B, [0056], the claimed “a substrate plate within the chamber and on which the substrate is seatable”);
 The substrate lift mechanism 272 generally has lift pins 292 for supporting a substrate (not shown) and mounted on an arm 290 which is, in turn, mounted on a lift rod 288 for raising and lowering the substrate lift mechanism 272 ([0055]), To determine the inclination and movement of the substrates without shutting down the system 100 for a significant period of time and opening up the system 100 to expose the interior of the system 100 to potential contamination, a sensor device 200 (FIG. 3) is entered into the system 100 from a pod loader 122 and transferred through the system 100 in a manner similar to the manner that the system 100 handles the substrates, i.e. production substrates, that are to be processed ([0035], 4th sentence, substrate is at the position of sensor device 200 during processing, the claimed “a plurality of lift pins protruding from within the substrate plate to support the substrate by directly contacting the substrate to be processed, the plurality of lift pins being configured to move upwardly and downwardly”);
The sensor device 200 generally includes a support platform 202 and several electronic devices, such as an inclinometer 204, an accelerometer 206, a directional compass 208, an analog to digital (A/D) converter 210, a transmitter 212, a power source 214 and a switch 216 (Fig. 3, [0035], 2nd last sentence), The blade 244 passes between the lift pins 292 when the lift pins 292 support the substrate. The substrate lift mechanism 272 handles the sensor device 200 in the same manner as it handles a substrate. In this manner, the sensor device 200 is passed from the substrate handler 116 to the substrate lift mechanism 272 (Figs. 7A-B, [0055], last two sentences, see Fig. 6 for robot blade 244, the claimed “a leveling sensor configured to be loadable in the chamber on the plurality of lift pins that protrude from the substrate plate”);

If the controller processes the data from the sensor device 200 while the sensor device 200 is moving through the system 100, then misalignments, improper inclinations or other irregularities may be determined almost immediately and corrective action may be taken by the operator ([0065], the claimed “a controller configured to receive measurement values representing an angle of a plane of the plurality of lift pins from the leveling sensor”), particularly each substrate support structure, be set as near to level as possible ([0006], 3rd sentence, the claimed “and to output a lift pin control signal for aligning the plurality of lift pins in a horizontal plane; and a lift pin driver configured to move the plurality of lift pins according to the lift pin control signal”).  


‘832 further teaches that Both the substrate lift mechanism 272 and the substrate support structure 274 can be individually adjusted from outside the process chamber 114 by manipulating the mechanisms (not shown) that support and operate the lift rods 288, 296 to tilt or swivel the lift rods 288, 296, and thereby, change the inclination of the lift pins 292 or chuck 294, respectively ([0057], 2nd sentence, Note the tile or swivel is a spherical coordinate), but does not teach three or more independent controlled life pins 292. ‘832 does not teach the other limitations of:
Claim 1: (1A) (the plurality of lift pins being configured to) independently (move upwardly and downwardly);
(1B) (a controller configured to receive measurement values) of roll ([Symbol font/0x6A]) and pitch ([Symbol font/0x71]) (representing an angle of a plane of the plurality of lift pins from the leveling sensor) to calculate a rotation matrix (T) of the plane from the measurement values of roll ([Symbol font/0x6A]) and pitch ([Symbol font/0x71]), (to calculate travel distances of the lift pins for leveling the plane to be parallel with a horizontal reference plane) by using the rotation matrix (T), (and to output a lift pin control signal for aligning the plurality of lift pins in a horizontal plane),
(1C) and (a lift pin driver configured to) independently move each lift pin of (the plurality of lift pins according to the lift pin control signal),
wherein the plurality of lift pins includes first to third lift pins and the lift pin driver include first to third drivers that move the first to third lift pins independently according to first to third lift pin control signals respectively, 
wherein when the leveling sensor is loaded into the chamber to perform a leveling process of the plurality of lift pins and the first to third lift pins are raised to support the leveling sensor, the controller calculates final travel distances of the first to third lift pins for leveling the inclined plane to the horizontal plane and outputs first to third lift pin control signals in proportion to the calculated final travel distances to first to third drivers respectively, and 
wherein when it is determined that the plane of the first to third lift pins which have been moved according to the first to third lift pin control signals is within a horizontal reference range, the controller controls such that the first to third lift pins are lowered to terminate the leveling process.  
Claim 2: wherein the controller is configured to calculate a first rotation matrix (Rx) rotated by the roll ([Symbol font/0x6A]) about an X axis and a second rotation matrix (Ry) rotated by the pitch ([Symbol font/0x71]) about a Y axis- 26 - and to multiply the second rotation matrix (Ry) and the first rotation matrix (Rx) to obtain the rotation matrix (T).  
	Claim 3: wherein the first rotation matrix (Rx) is represented by following equation (1), the second rotation matrix (Ry) is represented by following equation (2), and the rotation matrix (T) is represented by following equation (3):

  
    PNG
    media_image1.png
    177
    330
    media_image1.png
    Greyscale
  

Claim 4: wherein the travel distances of the plurality of lift pins are distances in a vertical direction from the horizontal plane.  

	The combination of ‘832 and ‘368 does not teach the limitations of:	
Claim 12: wherein the leveling sensor is configured to transmit measurement values of roll ([Symbol font/0x6A]) and pitch ([Symbol font/0x71]) to the controller.  
	Claim 13: wherein the leveling sensor is configured to transmit the measurement values to the controller in real time via wireless communication.  
	Claim 14: wherein the controller is configured to calculate a first rotation matrix (Rx) rotated by roll ([Symbol font/0x6A]) about an X axis from the measurement value of roll ([Symbol font/0x6A]) and a second rotation matrix (Ry) rotated by a pitch ([Symbol font/0x71]) about an Y axis from the measurement value of pitch ([Symbol font/0x71]) and to multiply the second rotation matrix (Ry) and the first rotation matrix (Rx) to obtain a rotation matrix (T).  


‘864 is analogous art as discussed above.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the leveling mechanism by tilting or swiveling the lift rods 288, 296 of ‘832 with three individually controlled vertical moving lift pins (the limitations of 1A, 1C and 4), as taught by ‘864, for the purpose of permit the wafer W to be supported above the table in an inclined manner, as taught by ‘864 (abstract). Note to control the level according to ‘832 using the individually controlled vertical moving lift pins of ‘864 would have all the newly added processing steps.

‘048 is solving similar problem of alignment of driver pin ([0121]). ‘048 teaches that The Euler angle representation is sometimes called a 3-2-1-rotation sequence of yaw (or heading), pitch, and roll. Using Euler angles, the position of a point in space can be determined using a spherical coordinate system. A spherical coordinate system permits the user to identify any point in space from two tilt angles and one radial distance. The tilt angles, pitch and roll, captured from an inertial sensor (such as an accelerometer, gyroscope, and/or magnetometer) can be used respectively as Alpha and Beta angles of the spherical coordinate system as illustrated in the equations below. Orientation can be captured by measuring the projection of the static gravity on a tilted accelerometer (or other type of inertial sensor). Radial distance R can be measured using a linear measurement from an accelerometer. Combining orientation and radius, the instantaneous position of an object in an inertial frame can be expressed as a function of the time-varying radius and spherical angles (Euler angle transformation).

X=R(t).Cos(α).Sin(β)
Y=R(t).Sin(α).Sin(β)
Z=R(t).Cos(β)
([0148], see also [0149]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the Euler angles in spherical coordinate system, as taught by ‘048, to implement the calculation of the leveling mechanism of ‘832 (the limitations of 1B, 2-3, and 12-14, for the purpose of converting the measured angle of ‘832 to the positions of pins for the purpose of set as near to level as possible, as required by ‘832 ([0006], 3rd sentence). 


	The combination of ‘832, ‘864, and ‘048 further teaches the limitations of:
Claims 5-6: particularly each substrate support structure, be set as near to level as possible ([0006], 3rd sentence, the claimed “wherein the controller is configured to calculate final travel distances of the plurality of lift pins such that heights of the plurality of lift pins converge on an average height of the plurality of lift pins” of claim 5 and “wherein the controller is configured to calculate the final travel distances by subtracting a mean value of the plurality of lift pins from the travel distances respectively” of claim 6 obvious as the least total movement of all pins to level).  
	Claims 7-8: the inclination of each of the support structures must be very closely aligned and leveled, and the movement of the support structures and substrates must be smooth. To determine the inclination and movement of the substrates without shutting down the system 100 for a significant period of time and opening up the system 100 to expose the interior of the system 100 to potential contamination, a sensor device 200 (FIG. 3) is entered into the system 100 (‘832, [0035], 3rd-4th sentences, the claimed “wherein the controller is configured to determine an alignment state of the leveling sensor on the substrate plate” of claim 7 and “wherein the controller is configured to determine whether a plane of the leveling sensor is parallel with a plane of the substrate plate” of claim 8).  
	Claim 9: the sensor device 200 provides a means to receive feedback regarding the inclination of the substrate lift mechanism 272 and the substrate support structure 274 without opening the process chamber 114 ([0057], 2nd sentence, therefore, data is feeding back to system controller continuously and constantly, the claimed “wherein, after the plurality of lift pins are moved by the calculated travel distance, the controller is configured to receive measurement values of roll ([Symbol font/0x6A]) and pitch ([Symbol font/0x71]) from the leveling sensor and to determine whether the plane of the plurality of lift pins is within a horizontal reference range”).  
	Claim 10: Fig. 3 shows the sensor device has the same shape as the wafer (the claimed “wherein the leveling sensor has a shape corresponding to a photomask substrate or a wafer”).  

Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are convincing in light of the new grounds of rejection above. 
In regarding drawing issue, see the middle of page 9, the examiner did not raise any drawing issue. Depending on future claim amendment, the drawing issue may be raised.
In regarding to 112(b) rejection, see the lower portion of page 10, Applicants’ amendment overcome the 112(a) issues.
In regarding to 35 USC 103 rejection, Applicants argue that 
A) Hunter ‘832 fails to teach independently controlling the lift pins, see the bottom of page 11.
This argument is found not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection was based on ‘832 in view of ‘368. ‘368 teaches independent controlling lift pins.
B) Nonaka ‘368 discloses “each frame-lifting pin 31 is lowered from the projected position to the retracted position. It should be noted that the frame-lifting-pin drive controller 33 performs a drive control of the frame-lift pin drive mechanisms 32 so as to lower the individual frame-lifting pins 31 with different timings” ([0082]) but does not teach the lift pins are moved according to the lift pin control signals proportional to the calculated final moving distances, and whether the plane of the moved lift pins is within a horizontal reference range, see the 11st complete paragraph of page 12. 
This argument is found not persuasive.
This is again attacking reference individually.
‘832 teaches control the level by operating the lift rods 288, 296 to tilt or swivel the lift rods 288, 296, and thereby, change the inclination of the lift pins 292 or chuck 294, respectively ([0057], 2nd sentence), particularly each substrate support structure, be set as near to level as possible ([0006], 3rd sentence). By replacing the the leveling mechanism by tilting or swiveling the lift rods 288, 296 of ‘832 with individually controlled vertical moving lift pin (see [0037] of ‘368), it would have the claimed feature. The control of leveling process is intrinsically “within a horizontal reference range”.

The examiner switched from ‘832 to ‘864 because ‘864 is more clearly describing the independently controlled vertical moving lift pins and its actuators plus to handle the inclined substrate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5820723 is cited for three lift pins individually driven (col. 11, lines 14-25).

US 20220013388 is cited for a pin-lifter test substrate 210 is shown to include various types of motion sensors 205A, 205B, 205C, a memory device 207, a wireless communications device 209, a power-management device 211, and a power supply 213 (Fig. 2B, [0034]). US 20090120584 is cited for “A center board (not shown) includes sensors for providing information on the position of the substrate” ([0049], last sentence), A reduction in the tilt of a substrate surface ([0007], 2nd sentence), capable of adjusting the substrate tilt angle ([0011]), a local adjustable force (claim 1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEATH T CHEN/Primary Examiner, Art Unit 1716